Title: To George Washington from Benjamin Lincoln, 1 November 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office Novr 1st 1783
                  
                  Inclosed is a subsistance Roll for the officers, in the hospital department with Mr Carletons remarks—I wish your Excellencys information who of them will be continued in pay for this month—I have the honr to be Dr Sir with great esteem your Excellencys most Ob. st
                  
                     B. Lincoln
                  
               